             Case 1:17-cv-06760-VSB Document 65 Filed 12/20/18 Page 1 of 1




                                                F I S H E R | T A U B E N F E L D LLP
                                                                                  225 Broadway, Suite 1700
                                                                                New York, New York 10007
                                                                                        Main 212.571.0700
                                                                                         Fax 212.505.2001
                                                                                 www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0262
Writer’s email: liane@fishertaubenfeld.com


                                                                December 20, 2018
VIA ECF
Hon. Vernon S. Broderick
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                     Re: Anthony Boncimino v. NYS Unified Court System, et al.
                         Case No.: 17-cv-06760 (VSB)

Dear Judge Broderick:

               This firm represents Plaintiff Anthony Boncimino (“Plaintiff” or “Officer
Boncimino”) in the above-referenced matter and we write on behalf of all Parties. We write to
request a 90-day extension of all deadlines in the Case Management Plan and Scheduling Order
so ordered on October 4, 2018 (the “Scheduling Order”).

                On October 4, 2018, your Honor directed the Parties to complete depositions by
January 18, 2019. To date, the Parties have made significant progress in conducting paper
discovery, having exchanged responses to interrogatories and document requests in early
November 2018. The Parties have also produced numerous pages of responsive documents.
Additionally, Plaintiff executed 29 Authorizations for Release of Health Information Pursuant to
HIPAA. Plaintiff’s efforts to provide authorizations to Defendants that could then be sent to
medical providers were met with some difficulty. Those issues, however, appear to have been
resolved. Given the delay, however, efforts to obtain Plaintiff’s substantial medical documentation
are ongoing. Given the voluminous discovery production and the fact that all medical
documentation for Plaintiff has not yet been received, the Parties have not been able to commence
depositions. We are working to schedule depositions as soon as possible, but anticipate that we
will not be able to complete depositions by January 18th.

              Accordingly, the Parties respectfully request a 90-day extension of all deadlines in
the Scheduling Order. We thank the court for its consideration of this request.

                                                       Respectfully submitted,

                                                       -----------/s/------------------------
                                                       Liane Fisher (LF-5708)
